Exhibit 10.4
ALERE INC.
2010 STOCK OPTION AND INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
FOR EXECUTIVES

 



--------------------------------------------------------------------------------



 



INCENTIVE STOCK OPTION AGREEMENT
UNDER THE
ALERE INC.
2010 STOCK OPTION AND INCENTIVE PLAN

     
Name of Optionee:
  _____________________
Number of Option Shares:
  _____________________
Option Exercise Price Per Share:
  _____________________
Grant Date:
  _____________________
Expiration Date:
  _____________________

     Pursuant to the Alere Inc. 2010 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Alere Inc. (the “Company”) hereby
grants to the Optionee named above an option (the “Stock Option”) to purchase,
on or prior to the Expiration Date specified above, all or part of the number of
Option Shares of Common Stock, par value $0.001 per share (the “Stock”) of the
Company specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein (the “Agreement”) and in
the Plan.
     1. Exercisability Schedule. No portion of this Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator to accelerate the
exercisability schedule hereunder, this Stock Option shall become exercisable
with respect to the following number of Option Shares on the dates indicated, so
long as the Optionee remains in employment with the Company or a Subsidiary on
the Exercisability Date specified below:

              Number of   Total Number of Exercisability   Option Shares First  
Option Shares Date   Becoming Exercisable   Exercisable
_____________
  _____________ (25%)   _____________ (25%)
_____________
  _____________ (25%)   _____________ (50%)
_____________
  _____________ (25%)   _____________ (75%)
_____________
  _____________ (25%)   _____________ (100%)

     Once exercisable, this Stock Option shall continue to be exercisable at any
time or times prior to the close of business on the Expiration Date, subject to
the provisions of this Agreement and the Plan.

1



--------------------------------------------------------------------------------



 



     2. Manner of Exercise.
          (a) The Optionee may exercise this Stock Option only in the following
manners: from time to time, on or prior to the Expiration Date of this Stock
Option, the Optionee may give notice of his or her election to purchase some or
all of the Option Shares purchasable by means of (i) a written notice to the
Administrator or (ii) an electronic notice to the Administrator or other
authorized representative of the Company (including a third-party administrator
or broker designated by the Company). Whether written or electronic, such notice
shall specify the number of Option Shares to be purchased and shall be in a form
approved by the Administrator.
     Payment of the Option Exercise Price for the Option Shares may be made by
one or more of the following methods: (i) in cash, by certified or bank check or
other instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been “paid for” and beneficially owned
by the Optionee for at least six months and are not then subject to any
restrictions under any Company plan; (iii) by the Optionee delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the Option Exercise Price, provided
that in the event the Optionee chooses to pay the Option Exercise Price as so
provided, the Optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; or
(iv) a combination of (i), (ii), and (iii) above. Payment instruments will be
received subject to collection.
     The delivery of certificates, or their electronic equivalent, representing
the Option Shares will be contingent upon the Company’s receipt from the
Optionee of full payment for the Option Shares, as set forth above and any
agreement, statement or other evidence that the Company may require to satisfy
itself that the issuance of Stock to be purchased pursuant to the exercise of
Stock Options under the Plan and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations. In the event the
Optionee chooses to pay the Option Exercise Price by previously-owned shares of
Stock through the attestation method, the number of shares of Stock transferred
to the Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.
          (b) Certificates representing the shares of Stock, or their electronic
equivalent, purchased upon exercise of this Stock Option shall be issued and
delivered to the Optionee upon compliance, to the satisfaction of the
Administrator, with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements of this Agreement and of
the Plan. The determination of the Administrator as to such compliance shall be
final and binding on the Optionee. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to this Stock Option unless and until this Stock Option shall
have been exercised pursuant to the terms of this Agreement, the Company shall
have issued and delivered the shares to the Optionee, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock.

2



--------------------------------------------------------------------------------



 



          (c) The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 10 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.
          (d) Notwithstanding any other provision of this Agreement or of the
Plan, no portion of this Stock Option shall be exercisable after the Expiration
Date.
     3. Termination of Employment. If the Optionee’s employment by the Company
or a Subsidiary is terminated, no additional Option Shares shall become
exercisable following the date of termination and the period within which to
exercise the exercisable portion of the Stock Option may be subject to earlier
termination as set forth below.
          (a) Termination Due to Death. If the Optionee’s employment terminates
by reason of death, any Stock Option held by the Optionee shall become fully
exercisable and may thereafter be exercised by the Optionee’s legal
representative or legatee for a period of twelve months from the date of death
or until the Expiration Date, if earlier.
          (b) Termination Due to Disability. If the Optionee’s employment
terminates by reason of disability (as determined by the Administrator), any
Stock Option held by the Optionee shall become fully exercisable and may
thereafter be exercised by the Optionee for a period of twelve months from the
date of termination or until the Expiration Date, if earlier. The death of the
Optionee during the twelve-month period provided in this Section 3(b) shall
extend such period for another twelve months from the date of death or until the
Expiration Date, if earlier.
          (c) Termination for Cause. If the Optionee’s employment terminates for
Cause, any Stock Option held by the Optionee shall terminate immediately and be
of no further force and effect. For purposes of this Agreement, “Cause” shall
mean: (i) any material breach by the Optionee of any agreement between the
Optionee and the Company or a Subsidiary; (ii) the conviction of or a plea of
nolo contendere by the Optionee to a felony or a crime involving moral
turpitude; or (iii) any material misconduct or willful and deliberate
non-performance (other than by reason of disability) by the Optionee of the
Optionee’s duties to the Company or a Subsidiary. If it is discovered that an
Optionee’s employment could have been terminated for Cause but such information
was not known by the Company, the date of termination of employment shall be
deemed to be the date on which the act constituting Cause took place. In the
event that an Optionee has exercised a Stock Option after he or she has
committed an act constituting Cause, the Administrator may take action to
recover the Option Shares and any gains made by the Optionee in respect of such
Option Shares.
          (d) Other Termination. If the Optionee’s employment terminates for any
reason other than death, disability or Cause, and unless otherwise determined by
the Administrator, any Stock Option held by the Optionee may be exercised, to
the extent exercisable on the date of termination, for a period of three months
from the date of termination or until the Expiration Date, if earlier; provided
that if the Optionee’s employment terminates by reason of voluntary retirement
(as determined by the Administrator) after the age of 58, then the Optionee may,
as to all or any portion of any Stock Options exercisable on the date of

3



--------------------------------------------------------------------------------



 



termination, elect to extend the period during which such Stock Options may be
exercised to twelve months from the date of termination or until the Expiration
Date, if earlier. Optionee acknowledges that any Stock Options exercisable or
exercised more than three months after the date of termination pursuant to the
election referenced in the preceding sentence may not qualify as an “incentive
stock option” under Section 422 of the Code. Any Stock Option that is not
exercisable at such time shall terminate immediately and be of no further force
or effect.
     The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
     The applicable period of post-service exercisability in effect pursuant to
the foregoing provisions of this Section 3 shall automatically be extended by an
additional period of time equal in duration to any interval within such
post-service exercise period during which the exercise of this Stock Option
cannot be effected solely because of the condition set forth in Section 5 below,
but in no event shall such an extension result in the continuation of this Stock
Option beyond the Expiration Date.
     4. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
     5. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, the Stock Option may not be exercised unless the shares of
Stock issuable upon exercise of the Stock Option are then registered under the
United States Securities Act of 1933, as amended (the “Act”) or, if such shares
are not then registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Act.
     6. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. Notwithstanding the foregoing, to the extent that any portion of this
Stock Option exceeds the $100,000 limitation described in Section 422(d) of the
Internal Revenue Code of 1986, as amended (the “Code”), such portion shall be
deemed a non-qualified Stock Option and may be transferred, upon approval of the
Administrator following submission of a petition for such transfer from the
Optionee to the Administrator and the written agreement of the proposed
transferee to be bound by the terms of the Plan and this Agreement, to the
Optionee’s spouse, children (natural or adopted) or stepchildren, a trust for
the sole benefit of one or more such family members of which the Optionee is the
settlor, or a family limited partnership or family limited liability company of
which the limited partners or members, as the case may be, consist solely of one
or more such family members.
     7. Status of the Stock Option. This Stock Option is intended to qualify as
an “incentive stock option” under Section 422 of the Code, but the Company does
not represent or warrant that this Stock Option qualifies as such. The Optionee
should consult with his or her

4



--------------------------------------------------------------------------------



 



own tax advisors regarding the tax effects of this Stock Option, the
requirements necessary to obtain favorable income tax treatment under
Section 422 of the Code, including, but not limited to, holding period
requirements, and the implications of an election under Section 3(d) to exercise
options more than three months after voluntary retirement. If the Optionee
intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any Option Shares within the one-year period beginning on the date
after the transfer of such shares to him or her, or within the two-year period
beginning on the day after the grant of this Stock Option, he or she will notify
the Company within 30 days after such disposition.
     8. Tax Withholding.
          (a) Regardless of any action the Company or the Optionee’s employer
(the “Employer”) takes with respect to any or all income tax, social insurance
contributions, payroll tax, payment on account or other tax-related items
related to the Optionee’s participation in the Plan and legally applicable to
the Optionee (“Tax-Related Items”), the Optionee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Optionee further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Stock Option, including, but not limited
to, the grant, vesting or exercise of this Stock Option, the subsequent sale of
shares of Stock acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Stock Option to reduce or eliminate
the Optionee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Optionee has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Optionee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
          (b) Prior to the relevant taxable or tax withholding event, as
applicable, the Optionee will pay or make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items. In this
regard, the Optionee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i) withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or (ii) withholding from proceeds
of the sale of shares of Stock issued at exercise of this Stock Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Optionee’s behalf pursuant to this authorization); or (iii) withholding in
Stock to be issued at exercise of this Stock Option.
          (c) To avoid any negative accounting treatment, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Optionee is deemed to have been issued the full number of
shares of Stock subject to the exercised Stock Options, notwithstanding that a
number of shares of Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Optionee’s participation
in the Plan.

5



--------------------------------------------------------------------------------



 



          (d) Finally, the Optionee shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares or the proceeds of the sale of Stock, if
the Optionee fails to comply with the Optionee’s obligations in connection with
the Tax-Related Items.
     9. Miscellaneous.
          (a) Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
          (b) This Stock Option and the Optionee’s participation in the Plan do
not confer upon the Optionee any rights with respect to continuance of
employment by the Employer, the Company or any Subsidiary, and shall not
interfere with the ability of the Employer to terminate the Optionee’s
employment relationship at any time.
     10. Code Section 409A. It is the intent that the grant, vesting and
exercise of this Stock Option shall be exempt from the requirements of
Section 409A of the Code, and any ambiguities herein will be interpreted to so
comply. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this Agreement as may be necessary to ensure that this Stock Option qualifies
for the exemption from, or complies with the requirements of, Section 409A of
the Code; provided, however, that the Company makes no representation that this
Stock Option will be exempt from or will comply with Section 409A of the Code,
and makes no undertaking to preclude Section 409A of the Code from applying to
this Stock Option or to ensure that it complies with Section 409A of the Code.
     11. No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Stock. The Optionee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Optionee’s participation in the Plan before taking any action related to the
Plan.
     12. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request the Optionee’s consent
to participate in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     13. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

6



--------------------------------------------------------------------------------



 



     14. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on this Stock Option and any shares of Stock acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
     15. Governing Law and Venue.
          (a) The Stock Option granted hereunder and the provisions of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, applied without regard to conflict of law principles, as
provided in Section 21 of the Plan.
          (b) For purposes of litigating any dispute that may arise from the
Stock Option granted hereunder or this Agreement, the parties hereby submit and
consent to the jurisdiction of the Commonwealth of Massachusetts, and agree that
any such litigation shall be conducted only in the courts of Middlesex County,
Massachusetts, or the federal courts for the United States for the District of
Massachusetts, where this Agreement is made and/or to be performed.
—Signature page follows—

7



--------------------------------------------------------------------------------



 



         
 
  For:   ALERE INC.
 
       
 
  By:    
 
       
 
      Title: Treasurer

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

       
 
   
 
  Optionee’s Signature
 
   
 
  Optionee’s name and address:

8